EDITH H. JONES, Circuit Judge,
concurring:
While I agree with the per curiam opinion, I would also have held that our cir*67cuit’s unique rule allowing a presumption of irreparable injury in certain Title VII cases1 cannot stand in light of Amoco Production Co. v. Village of Gambell, 480 U.S. 531, 544-45, 107 S.Ct. 1396, 1403, 94 L.Ed.2d 542 (1987).
There, the Court reversed the Ninth Circuit’s holding that “ ‘[ijrreparable damage is presumed when an agency fails to evaluate thoroughly the environmental impact of a proposed action.’ ” People of Village of Gambell v. Hodel, 774 F.2d 1414, 1423 (9th Cir.1985) (citing Save Our Ecosystems v. Clark, 747 F.2d 1240, 1250 (9th Cir.1984)). Rejecting the circuit’s analysis, the Court emphasized that “[t]his presumption is contrary to traditional equitable principles” and “[tjhere is no clear indication in § 810 that Congress intended to deny federal district courts their traditional equitable discretion in enforcing the provision nor are we compelled to infer such a limitation.” 480 U.S. at 544-45, 107 S.Ct. at 1403. The Supreme Court reiterated the basis for preliminary injunctive relief:
In brief, the basis for injunctive relief is irreparable injury and inadequacy of legal remedies. In each case, a court must balance the competing claims of injury and must consider the effect on each party of the granting or withholding of the requested relief.
Id. at 542, 107 S.Ct. at 1402 (emphasis added). Irreparable injury must be shown unless a statute unequivocally authorizes injunctive relief without such a showing. Indeed, courts that criticized Middleton-Keirn v. Stone, 655 F.2d 609 (5th Cir.1981) and its sibling decisions in our circuit have relied on legislative history to the 1972 amendments to Title VII that specifically took issue with our cases and indicated Congressional intent to reaffirm the use of the traditional criteria for preliminary in-junctive relief. See EEOC v. Anchor Hocking Corp., 666 F.2d 1037 (6th Cir.1981); Holt v. Continental Group, Inc., 708 F.2d 87 (2d Cir.1983); Moteles v. Univ. of Pennsylvania, 730 F.2d 913 (3d Cir.1984); EEOC v. Pacific Press Publishing Ass’n., 535 F.2d 1182 (9th Cir.1976).
I would further have adhered to the district court’s conclusion that plaintiffs have not at this juncture carried their burden of showing irreparable harm.

. See 2 Larson, Employment Discrimination §§ 54.30 and 54.40.